t c memo united_states tax_court johnny l dennis jr and jennie dennis petitioners v commissioner of internal revenue respondent docket nos filed date donald j dombrowski for petitioners sara d trapani for respondent memorandum findings_of_fact and opinion paris judge by notices of deficiency1 dated date for the tax_year and date for the tax_year sec_2002 and respondent determined the following 1on date petitioners executed form_872 consent to extend the time to assess tax consenting to extend the time for respondent to assess their tax for the tax_year deficiencies in income_tax and penalties for the respective taxable years year deficiency penalty sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure petitioners timely filed their petitions contesting the and income_tax deficiencies and penalties the court must decide whether petitioners have engaged in their horse breeding activity with the intent of making a profit within the meaning of sec_183 findings_of_fact some of the facts have been stipulated and are so found johnny l dennis jr mr dennis and jennie dennis mrs dennis are husband and wife who timely filed joint federal_income_tax returns for the tax_year sec_2001 sec_2002 and when the petitions were filed they resided in texas 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue 3on date the court granted respondent’s motion to consolidate the cases for trial briefing and opinion petitioners’ profiles mr dennis was born in galena park texas near the houston ship channel in his family moved to magnolia texas and lived on a 2-acre farm where they milked their own cows raised their own chickens and rode their one horse in contrast mrs dennis was raised in chicago illinois before engaging in the horse breeding activity mrs dennis had limited experience with horses having ridden only twice as a young girl after petitioners started their horse breeding activity mrs dennis rarely rode any of their horses during high school mr dennis worked at a supermarket and was quickly promoted mr dennis initially performed clerical duties but soon assumed managerial duties including closing the store and monitoring the safe by his senior year lewis coker supermarkets inc lewis coker a family-owned supermarket company hired mr dennis as a manager trainee months after his high school graduation he quickly advanced and soon assumed statewide managerial responsibilities as a part of those responsibilities mr dennis traveled throughout texas evaluating the failing supermarkets devising solutions for them or winding down a closing store’s affairs and assessing the closed store’s accounts including its inventory profits and losses in mr dennis stopped traveling and became the manager of a lewis coker grocery store on memorial drive in houston texas mr dennis continued in that position until lewis coker encountered financial difficulties in and filed for bankruptcy in after filing for bankruptcy lewis coker’s board_of directors removed the chief_executive_officer for mismanagement of company finances the board then appointed mr dennis as lewis coker’s president with the promise to give him a grocery store as compensation if he managed the company during the bankruptcy as lewis coker’s president mr dennis took a salary reduction to conserve funds to pay the company’s attorney and reduced its debt from dollar_figure to dollar_figure unfortunately lewis coker did not survive the bankruptcy nor did mr dennis receive a store faced with starting over upon the company’s bankruptcy in mr dennis accepted a part-time job assisting his friend to redo his convenience store and received a wage of dollar_figure per hour over the next few years mr dennis researched and reviewed his options and in he decided to start a horse breeding activity before the commencement of the horse breeding activity mrs dennis did not have any experience breeding and raising horses mrs dennis focused on cosmetology beginning in high school and received a high school diploma she attended college for a year and a half working toward a teacher’s certificate for cosmetology thereafter mrs dennis pursued a career in cosmetology mrs dennis now runs her own business that provides cosmetology services to nursing home residents during the years at issue her cosmetology business earned an adjusted_gross_income of dollar_figure in dollar_figure in and dollar_figure in the midway purchase and the construction in petitioners purchased a 30-acre plot in a rural county midway texas midway property this property had a water well and an abandoned 90-foot train car but it had no fences or any other buildings and improvements during his time in the grocery business mr dennis relaxed on the midway property and sought refuge from his stressful job during the mid-1990s mr and mrs dennis acquired two horses that they kept on the midway property mr dennis had given mrs dennis a horse for valentine’s day and had received a horse as a birthday gift from his friend bob griffin petitioners did not ride the horses because mrs dennis’ horse was not broken5 and mr dennis’ horse had laminitis6 in the front foot also petitioners did not use those horses as breeding stock in or petitioners purchased an additional 30-acre plot 4these figures are based on the adjustments upon which the parties have agreed 5horse breaking refers to the process in which a horse is trained to be ridden by humans or harnessed for other activities 6laminitis is a disease that causes a horse’s hooves to be inflamed see webster’s new world college dictionary 4th ed contiguous to their land before that purchase the additional parcel lacked an easement to any road before petitioners lived in a suburb of houston in petitioners moved to the midway property and converted the abandoned train car into their residence mr dennis removed all the train seats built an annexed kitchen and added two used double-wide trailers he had renovated over the years including the years at issue mr dennis was personally involved in the daily operation of the midway property and performed all the labor to cultivate the land and erect structures he planted grass built five-strand barbed wire fences constructed several barns several horse arenas fences and gates and placed ponds and water troughs on their land his efforts served several important purposes the cultivation of the midway property provided pastures where all of petitioners’ horses--as many a sec_46 horses at one time--could graze a barn housed those horses and several horse arenas provided a safe area where they could be trained the horse breeding and training activity by petitioners had decided to breed raise and sell horses mr dennis had no other employment and devoted all his time and attention to this activity from march to date petitioners acquired eight registered quarter horses-- one stallion and seven mares--from triple t horse farms to conduct this activity mr dennis had acquired knowledge from his reading of horse magazines and all of john lyons’ books john lyons is an expert on how to train care for and breed horses mr dennis also sought advice from several individuals including rick doyle who worked at triple t horse farms mr doyle’s practice was to purchase the cheapest horse suitable for his purposes and sell it after training that horse for only to days mr dennis also sought advice from mr griffin who operated under a business plan substantially different from mr doyle’s mr griffin had successfully trained and broken horses and had a history of his horses and mules winning prizes at livestock competitions mr dennis met mr griffin in when mr griffin’s construction company refurbished the lewis coker store on memorial drive they became neighbors soon after mr dennis purchased the midway property which was a few miles from mr griffin’s property their proximity and friendship allowed them to exchange encyclopedic information about horse training but mr griffin died in before petitioners’ commencement of their horse breeding activity mr dennis also reviewed the business model of johnny higgins although mr higgins focused on training his horses to compete in races he rendered valuable general training advice to petitioners mr dennis evaluated and considered several business models and decided upon a breeding program he planned to raise only horses that he had produced from his horse breeding activity distinguishing his operation from mr doyle’s mr dennis compared the selling_price of horses with unknown blood lines which ranged from dollar_figure to dollar_figure to the selling_price of well- bred quarter and paint horses which ranged from dollar_figure to dollar_figure additionally a well-bred quarter horse that qualifies as a show horse could be sold for dollar_figure to dollar_figure to ensure a return on his horse investment mr dennis purchased horses accompanied with a certificate of registration documenting the horse’s lineage and maintained that certificate of registration for his potential sale transactions of that horse or the foals8 produced from that horse once he began his horse breeding activity he used two veterinarians dr posey and dr craven to gain medical information and practical experience mr dennis immediately recognized that the routine veterinarians’ visits were costly each trimming of a horse’s hooves cost dollar_figure to dollar_figure and maintaining the horseshoes cost dollar_figure to dollar_figure per horse also after a short time he realized that he would have to weigh the cost of the veterinary service against its effectiveness and make 7according to webster’s new world college dictionary 4th ed a quarter horse belongs to a certain breed of light muscular horse of a solid usually dark color because of their quick reactions quarter horses are used in western range work and in rodeo 8the word foal refers to a horse youngling that is usually less than year old the difficult decision to forgo any costly service that would provide ineffective treatment to his horses for example the treatment of colic9 cost dollar_figure to dollar_figure yet it had a low success rate after deciding that the exorbitant cost of the colic treatment would outweigh the value of that horse and the success rate of such treatment mr dennis would deny his horse the medical treatment for colic mr dennis also studied and learned how to facilitate every part of the breeding process beginning with the initial act of insemination followed by the gestation of a foal which lasted for days from the date of conception and ending with the delivery of the foal using his own research and what he had learned from the veterinarians he bred his own horses and delivered their foals instead of using the pasture method mr dennis selected the hand-breeding method to ensure successful impregnation to execute this method he gained the skills to coordinate the stallion’s impregnation of the mare mr dennis also delivered the foals with his own hands mr dennis had a successful breeding program in which he delivered approximately to foals his mares and stallion produced all but two of those 9colic is a medical_condition commonly referred to as the twisted gut a horse with colic experienced abdominal pain because a portion of the horse’s intestine has been displaced or moved into an abnormal position in the abdomen causing blockage of the digestive process foals he had purchased two already-impregnated mares he acquired and developed an advanced set of skills to assist a mare in the delivery of a healthy foal this hand-delivering method allowed him to manage any complications that could endanger the lives of a foal and a mare during the birth of the foal mr dennis’ skills became critical when the foal was breeched entering the birth canal buttocks or feet first a breech birth could endanger a foal’s life because the umbilical cord could get wrapped around its neck causing strangulation and causing damage to the mare’s cervix preventing her from having other foals these acquired skills enabled mr dennis to reposition the foal during its birth so that the foal’s head would come out first and thus substantially increased the chance of the foal’s survival mr dennis instituted a training program and followed mr doyle’s advice regarding the breaking of his horses and invested most of his days in acquiring the skill of breaking horses mr dennis believed that seeing a gentle horse would persuade prospective buyers to inspect his other inventory and ultimately purchase a horse under the guidance of such experts as mr griffin and the turpin family mr dennis trained in the art of breaking horses the turpin family consisting of a father and his two sons had worked all their lives on ranches mr dennis paid them a salary and provided them with housing on the midway property in exchange for their labor and their personal instruction on how to break horses the breaking process requires intense effort and therefore required mr dennis to devote much of his time to breaking his stock this process is initiated about months after the mare has given birth to a foal mr dennis would spend days rubbing the 6-month-old foal all over to familiarize it with human scent after some time he would place a halter on the foal and lead it and teach that foal how to respond to hand and voice commands as that horse grew older mr dennis continued its training in the horse arenas he had built most of the breaking process occurred in the arenas seldom did mr dennis or mrs dennis ride the horses on the basis of the 340-day gestation cycle and breaking process mr dennis estimated that a horse would be marketable when it wa sec_3 to years old after the horse had completed its training he used various means of advertisement to sell it mr dennis entered his horses into a trail ride where a group of people would ride his horses from south texas to the fat stock show and exposition which is commonly known as the rodeo these trail rides would cover several hundred miles and last at least days to advertise their horses petitioners had t-shirts and hats produced so that their riders could wear them during the trail rides mr dennis also registered his horses in roping shows to showcase their breeding and training neither petitioner participated in the roping shows or the trail rides during the tax years at issue petitioners engaged in two activities the horse breeding activity and a cosmetology business petitioners used the same accounting software program quickbooks for the cosmetology business and the horse breeding activity this computer_program assisted them in tracking their expenses and generating charts illustrating their expenses they had separate_accounts for the cosmetology business and the horse breeding activity and separated those accounts from other accounts petitioners kept better records for their horse breeding activity than for their cosmetology business they were able to differentiate their other expenses from their horse breeding activity expenses petitioners hired a certified_public_accountant lawrence hoole to prepare their tax returns for the tax_year sec_2002 and mr hoole often provided them advice relating to mrs dennis’ cosmetology business in addition to the horse stock on the midway property mr dennis kept llamas to keep the predators including wolves and coyotes away from the horses the drought a new line_of_business and an alternative source of feed during the years at issue a large portion of texas had experienced a drought and the midway property suffered from the drought beginning in and extending through this drought forced mr dennis to modify his original business plan at first petitioners thought that the drought was temporary and relied on the local feed store to provide the custom square bales of hay which they were then unable to grow on the parched land mr dennis estimated that the cost of hay processed in custom square bales to feed up to horses would be dollar_figure to dollar_figure annually the drought continued with no end in sight faced with the high cost of custom square bales of hay for his horses and observing the drought’s effects on his pastures mr dennis recognized that a business opportunity was available and pursued it mr dennis entered into a custom hay baling agreement with other farmers the agreement required mr dennis to provide equipment used to cut and bale the hay while his partners provided the acres of land and fertilizer to grow the hay in mr dennis purchased a tractor for dollar_figure a baler for dollar_figure a cutter for dollar_figure and a speciality square baler for dollar_figure mr dennis sought assistance from mr higgins who had experience in the custom square baling business mr dennis viewed the custom hay baling operation as an alternative source of feed and as a potential supplement to his income after feeding his horses he sold the remaining bales of hay however he soon realized that the custom hay baling operation was not profitable even though the hay price was inflated by the drought each bale of hay sold for only dollar_figure to dollar_figure mr dennis terminated that agreement and was not able to recover the equipment investment during the years at issue the losses petitioners were not successful at selling their well-bred horses mr dennis’ plan required to years for a horse to be bred and trained under his plan the first marketable group of foals would not be available until at the earliest in petitioners sold one of their purchased horses black beuty at a loss of dollar_figure for the tax_year sec_2001 sec_2002 and petitioners incurred losses of dollar_figure dollar_figure and dollar_figure respectively from their horse breeding activity beginning in their expenses increased because mr dennis commenced and operated a custom hay baling business to generate food for his horses during a drought and to provide supplemental income to compensate for his losses the horse breeding activity had also incurred losses in the previous years especially when petitioners purchased the original breeding stock to feed the horses and pay other expenses_incurred in their horse breeding activity petitioners borrowed an amount of money not specified in the record from mrs dennis’ mother and dollar_figure from mrs dennis’ sister consequently mrs dennis’ sister has a lien on petitioners’ land after facing such accumulated unexpected expenses caused by the drought and other challenges petitioners decided to terminate their horse breeding activity they anticipate selling all their horses however petitioners do not have plans to sell their land opinion the court must decide whether petitioners engaged in the horse breeding activity with the intent of making a profit within the meaning of sec_183 a taxpayer who carries on a trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_162 sec_183 disallows certain deductions attributable to an activity_not_engaged_in_for_profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 breeding and raising horses may be an activity entered into for profit pursuant to sec_162 see 72_tc_659 such a determination will depend upon whether an individual engaged in the activity with the primary purpose of making a profit see id pincite 70_tc_715 affd 615_f2d_578 2d cir 66_tc_312 a taxpayer’s expectation of profit need not be reasonable see sec_1_183-2 income_tax regs see also engdahl v commissioner supra pincite feldman v commissioner tcmemo_1986_287 nonetheless a taxpayer must establish that he has continued his pursuit with the objective of making a profit see sec_1 a income_tax regs see also engdahl v commissioner supra pincite feldman v commissioner supra the court must consider all facts and circumstances in the determination of whether a taxpayer has a profit objective see sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs enumerates nine factors the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the presence of personal pleasure or recreation no one factor nor a majority of factors necessarily determines the outcome a court may consider other factors in this determination see id objective facts bear greater importance than a taxpayer’s mere statement of his intent see sec_1 a income_tax regs on the facts of these cases the court holds that petitioners engaged in the horse breeding activity with a profit objective despite their failure to secure any such profit therefore petitioners are entitled to deduct their losses for the tax_year sec_2001 sec_2002 and manner in which the taxpayers carried on the activity the court must first examine the manner in which petitioners carried on their horse breeding activity the fact that a taxpayer carries on an activity in a businesslike manner may indicate a profit objective see sec_1_183-2 income_tax regs courts review a taxpayer’s business plan books_and_records abandonment of unprofitable techniques and adaptation of new techniques and means of advertisement to determine whether the taxpayer carried on the activity in a businesslike manner see id see also 72_tc_411 affd without published opinion 647_f2d_170 9th cir dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir having a business plan may suggest that a taxpayer conducted the activity in a businesslike manner see sanders v commissioner tcmemo_1999_208 dodge v commissioner supra phillips v commissioner tcmemo_1997_128 a business plan need not be written or oral it can be evidenced by a taxpayer’s actions see lundquist v commissioner tcmemo_1999_83 affd without published opinion 211_f3d_600 11th cir phillips v commissioner supra petitioners concede that they did not have a formal plan nonetheless the court infers from their actions that they did have a business plan mr dennis effected a business strategy based upon breaking well-bred horses and forecasted that a horse would become marketable after a 3-year period of nurture and training contrary to respondent’s argument that characterizes mr dennis’ plan as an abstract one he personally executed every detail of his plan he cultivated the land so that horses could graze maintained that pastureland constructed barns to house his horses and several horse arenas where he could break and train his horses learned how to break and train his horses so that he could advertise them as gentle and well-bred and ultimately sell them and found an alternative feeding source when his pastureland dried up as an effect of the drought in addition maintaining complete and accurate books_and_records may indicate that a taxpayer has engaged in an activity for profit see sec_1_183-2 income_tax regs the commingling of personal and business funds would signify that a taxpayer did not conduct his activity in a businesslike manner see ballich v commissioner tcmemo_1978_497 a taxpayer’s books_and_records must serve a cost-effective purpose beyond the task of tax preparation see burger v commissioner supra his books_and_records must facilitate a periodic determination of profitability and an expense analysis that may be used to implement cost-saving measures timely and efficiently see golanty v commissioner supra pincite burger v commissioner supra a taxpayer need not maintain a sophisticated cost accounting system he must institute the usage of cost accounting techniques that at a minimum provide the entrepreneur with the information he requires to make informed business decisions burger v commissioner supra in burger this court explained without such a basis for decisions affecting the enterprise the incidence of a profit in any given period would be a wholly fortuitous result see id in its review of the tax court’s burger decision the u s court_of_appeals for the seventh circuit stated that a taxpayer should not limit his cost accounting technique to recording expenses per animal see burger v commissioner f 2d pincite a taxpayer may be expected to implement effective methods to control and monitor costs such as monthly expense reports and income projections see 72_tc_659 burger v commissioner tcmemo_1985_523 petitioners maintained some financial records and books for their horse breeding activity and they used accounting software to categorize their expenses and organize that information petitioners separated their business and personal accounts and in addition had different accounts for each of the businesses they maintained their horse breeding activity’s business records far better than those of their hairstyling business which the irs found to be a business however respondent contends that petitioners did not keep the records necessary to create and implement any cost-saving strategy and kept those records only for the purpose of tax preparation petitioners did not record the expenses per horse however this court is satisfied that their records were adequate to keep track of the activity see helmick v commissioner tcmemo_2009_220 petitioners’ rudimentary record system allowed them to assess their horse breeding activity’s economic_performance and identify any cost-reducing strategy mrs dennis testified that the quickbooks program allowed them to categorize their horse breeding activity expenses and generate the profit and loss statements which were later used to file their taxes their record system further allowed them to identify the escalating veterinary expenses and prescribed a cost-reducing strategy in the beginning of their horse breeding activity mr dennis could pinpoint immediately that the weekly cost of the trimming of the horses’ hooves and the necessary inoculations added up to a substantial sum in an effort to reduce the accumulating veterinary costs he acquired the skills to trim the horses’ hooves personally administered inoculations and denied ineffective and expensive colic treatment to his dying horses respondent agreed that mr dennis’ actions would reduce the veterinary costs and the record confirms that petitioners’ efforts were successful mr dennis reduced the dollar_figure of veterinary and horse care expenses in by percent to dollar_figure for the tax_year and percent to dollar_figure for the tax_year mr dennis implemented the same effective cost analysis to evaluate and to terminate his supplementary hay activity he entered into a custom hay baling agreement in order to defray the escalating feed cost respondent contends that mr dennis conducted a cost analysis only after he executed the agreement and therefore his cost analysis would not have been effective since each custom square bale of hay was sold at dollar_figure or dollar_figure however respondent did not consider the fact that mr dennis took into account that the cost of custom square bales needed to feed horses would be dollar_figure to dollar_figure per year mr dennis later terminated the agreement because even with consideration of the high cost of feeding his horses the actual amount of hay sold during was so low that it would not generate an ultimate return on his equipment purchase therefore this court concludes that petitioners used their books_and_records not only for tax preparation but also for identifying and implementing cost-saving strategies and attempting to foster profitability a taxpayer may further exhibit his profit objective in the manner in which he advertises his business a single form of substantial advertisement itself may not establish that a taxpayer has carried on his activity in a businesslike manner see mckeever v commissioner tcmemo_2000_288 cohn v commissioner tcmemo_1983_301 affd 742_f2d_1432 2d cir different kinds of advertising media may allow the taxpayer to expand his potential market and to attract new individuals cohn v commissioner supra see also miller v commissioner tcmemo_2008_224 horse shows may be an effective advertising method see engdahl v commissioner supra pincite dodge v commissioner tcmemo_1998_89 petitioners’ different methods of advertising demonstrated their profit objective mr dennis often permitted his horses to be used on 10-day trail rides starting from south texas and ending at the fat stock show in either dallas or houston to advertise his horses petitioners purchased promotional clothing and hats and distributed them to those who rode his horses during the trail rides mr dennis targeted another segment of potential buyers when he entered his horses in the roping shows the trail rides and the roping shows serve as two different forums to promote his horses’ gentleness and their ability to be controlled by any potential owner a taxpayer’s change_of operating methods adoption of new techniques or abandonment of unprofitable methods may indicate a profit objective sec_1_183-1 income_tax regs see also golanty v commissioner t c pincite petitioners’ change_of operating methods and abandonment of unprofitable methods evidence their profit objective mr dennis provided credible testimony as to how he changed his method of caring for his horses he learned how to care for his horses himself and thus reduced his veterinary expenses he listed the cost of each of the veterinary services and calculated the cost-reducing effect of performing the veterinary services himself as stated before he succeeded in reducing the veterinary costs for the later years of the horse breeding activity mr dennis also testified to his determination to enter into and his decision to abandon the custom hay baling agreement mr dennis’ original business plan involved the cultivation of the nonarable land into pastureland on which his horses would graze the drought threatened this part of his plan from the tax_year to the tax_year mr dennis’ feeding costs almost doubled his intent in entering into a custom hay baling agreement was to reduce the escalating cost of hay and possibly to increase profit derived from the horse breeding activity mr dennis bought the least expensive equipment to bale the hay while using his partner’s land to grow the hay he expected that starting a custom hay baling business would increase the earnings from the horse breeding activity however mr dennis soon realized that he could not sell enough square bales of hay to recover the cost of his equipment although mr dennis’ initial plan reduced his feeding costs he did not recover his equipment expenses and his abandonment of his custom hay baling business prevented those costs from escalating further this court considers this factor--the manner in which the activity is conducted--to be mixed however overall this factor favors the dennises indicating that they had the requisite profit objective expertise of taxpayers or their advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with industry experts may indicate a profit objective where a taxpayer carries on the activity in accordance with such practices see sec_1_183-2 income_tax regs a taxpayer does not have to pursue a formal market study nevertheless his failure to investigate the most basic facts affecting profit may indicate an absence of a profit objective see engdahl v commissioner t c pincite golanty v commissioner supra pincite burger v commissioner tcmemo_1985_523 a taxpayer may be expected to seek an expert’s advice or develop his own understanding of what his ultimate costs might be how he might operate at the greatest cost efficiency how much revenues he could expect or what risks could impair the generation of revenues burger v commissioner tcmemo_1985_523 mr dennis sought advice from mr hoole mr griffin mr higgins and mr doyle the record does not indicate that mr griffin or mr higgins provided any economic advice mr griffin and mr higgins had horse training experience mr hoole only rendered advice relating to petitioners’ tax returns however mr doyle provided important business advice mr doyle laid out a business model contemplating that a horse seller would purchase the cheapest horse at the auction house break that horse within a few days and immediately thereafter sell it for approximately dollar_figure to dollar_figure mr doyle’s business plan informed mr dennis’ own business model of breeding breaking and selling horses with good bloodlines mr dennis estimated that a well-bred horse would yield approximately six to eight times more than the sale of mr doyle’s typical horses mr dennis estimated that well-broken and well-bred horses would be sold at dollar_figure to dollar_figure although mr dennis did not follow mr doyle’s plan exactly his improvement upon mr doyle’s plan still indicates his profit objective although mr dennis was raised in a rural_area he did not have any experience with breeding raising or selling horses neither did mrs dennis despite his lack of knowledge mr dennis learned to provide veterinary care to his horses break and train his horses and deliver foals the court observed in easter v commissioner tcmemo_1992_188 that performing various tasks to save money did not indicate that a taxpayer studied the business aspect of the activity in easter a taxpayer learned how to worm the horses trim their hooves and suture their cuts for the sole purpose of saving money this court distinguishes the present case from easter because mr dennis studied the business aspect of the horse breeding activity and developed a plan mr dennis took each calculated step including the development of the veterinary and training skills in the effort to actuate his business model which required a 3-to-4-year period to breed and train a horse to be sold at a profit this factor supports a finding that petitioners had a profit objective taxpayers’ personal motives having personal motives in carrying on the activity may indicate that a taxpayer did not engage in this activity for profit especially where recreational elements exist see sec_1_183-2 income_tax regs such personal pleasure will not cause the taxpayer’s activity to be classified as a hobby if the activity is in fact engaged in for profit as evidenced by other facts see id respondent argues that mr dennis chose this lifestyle used the farm as a means to escape his business life and selected friends on the basis of the horse breeding activity the court disagrees at first mr dennis might have chosen the undeveloped property as a refuge from his business life however he turned that refuge into a place of business the court recognizes that even during the period of his unemployment he worked when he arrived on the property and sought others as a source of information regarding how to set up a horse breeding business his friendships were helpful to his horse breeding and selling activity mr higgins taught him how to cultivate and bale the hay and mr griffin showed him how horses were sold and which horses were valuable respondent argues that mr and mrs dennis love animals and their love was the primary motive underlying these activities however petitioners seldom rode any of the horses petitioners did not participate in either the trail rides or the roping shows moreover caring for their horses demanded a rigorous work schedule of rising early to feed the animals staying up all night to monitor horses ready to give birth or to die and cleaning their barns such laborious activities could not be considered pleasurable see engdahl v commissioner supra pincite petitioners’ treatment of their horses also indicated their business objective mr dennis treated his horses like inventory he withheld medical treatment from a horse dying from colic after he decided that the high cost of the medical procedure and its ineffectiveness outweighed the value of that horse’s life the other animals to which respondent referred served a certain purpose for example the llamas kept predators away from the horses even if petitioners did have an abstract love for animals it does not necessarily follow that they conducted their horse breeding activity for pleasure rather than profit see davis v commissioner tcmemo_2000_101 harvey v commissioner tcmemo_1988_13 last respondent argues that petitioners’ kind treatment and care for their horses indicated their personal devotion as pet owners rather than as horse trainers and sellers on the contrary petitioners’ care and training of the horses would be instrumental to the process of acclimating the horses to human smells and voices so as to carry out petitioners’ plan to market them as gentle animals this court finds that this factor supports petitioners the time and effort expended by taxpayers a taxpayer’s amount of time and effort spent on the activity may substantiate his profit objective the fact that the taxpayer devotes much of his personal time and effort to carrying on the activity particularly if the activity does not have substantial personal recreational aspects may indicate an intention to make a profit sec_1_183-1 income_tax regs respondent conceded that mr dennis had dedicated a substantial amount of his time to this activity nonetheless respondent attempted to discount the value of mr dennis’ time and effort respondent argued that most of mr dennis’ time and effort had been focused on the upkeep of his homestead and his unemployment had permitted mr dennis to attend to these chores the court disagrees the construction and upkeep of the barns the horse arenas and the pastureland provide housing training and food for the horses this court finds that his substantial time and effort dedicated to raising and breeding horses support the conclusion that he engaged in the activity with the requisite objective of earning profit petitioners established through credible testimony that they contributed vast amounts of time to their horse breeding activity petitioners did not spend time riding their horses or attending horse shows petitioners spent their time meeting the grueling and strenuous demands of hand-breeding their horses feeding their horses caring for sick horses assisting their mares to give birth to their foals and grooming taming and training their horses these demands required mr and mrs dennis to attend to them morning day and night in addition mr dennis dedicated much of his time to maintaining their pastureland so that horses could have a feed source cleaning barns breaking his horses in arenas he built and learning how to provide veterinary care petitioners did not complete these tasks for their personal pleasure in fact they spent their time and effort trying to reduce costs for example when the drought forced petitioners to use a substantially more expensive source of horse feed mr dennis attempted to secure a long-term source of quality hay even if that business venture did not prove profitable also mr dennis reduced the cost of veterinary services by learning how to administer daily veterinary care petitioners managed to reduce their expenses by dedicating their own time and effort to maintaining their pastureland their farm and their horses this factor strongly favors petitioners the expectation that assets may appreciate in value the word profit can encompass appreciation in the value of assets such as land used in the taxpayer’s activity see sec_1_183-2 income_tax regs even if no profit is derived from the current operation a taxpayer may intend that an overall profit will result when appreciation in the value of the land used in the activity is realized because income from the activity together with the appreciation of land will exceed the operation’s expenses mr dennis expected that the land would appreciate he cultivated the land substantially and erected barns horse arenas gates and fences on the land having this expectation he used the land as collateral for a loan however he does not intend to sell the land to offset the losses his horse breeding activity incurred although this factor indicates that petitioners lacked a profit objective one factor cannot alone determine the outcome see sec_1_183-2 income_tax regs see also miller v commissioner tcmemo_2008_224 taxpayers’ success in carrying on other similar or dissimilar activities the fact that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable see sec_1_183-2 income_tax regs in addition a taxpayer’s successes in other unrelated activities may help to demonstrate that his present objective is profit see rabinowitz v commissioner tcmemo_2005_188 daugherty v commissioner tcmemo_1983_188 a court can infer that a taxpayer’s diligence initiative foresight and other qualities will generally lead to success in other business activities if he has demonstrated those qualities by starting his own business and turning that business into a relatively large and profitable enterprise see daugherty v commissioner supra respondent urges the court to make a comparison between mr dennis’ cattle operation and his horse breeding activity the court cannot do so because the record does not provide any facts relating to mr dennis’ cattle operation furthermore the court cannot compare mr dennis’ employment at lewis coker with his commencement and operation of a business of his own this factor is neutral taxpayers’ history of income or loss next the court will examine petitioners’ history of income or loss a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit see golanty v commissioner t c pincite see also sec_1_183-2 income_tax regs a series of losses during the initial or startup phase of an activity may not necessarily indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may indicate that the activity is not being engaged in for profit see id petitioners commenced their horse breeding activity in each year from through petitioners made no profits and incurred substantial losses in mr dennis sold only one horse and it was at a loss petitioners’ losses during these early years of their operation are attributable to the startup phase of their activity the startup phase of a breeding operation may last to years see engdahl v commissioner t c pincite the substantial losses_incurred in the tax years at issue have fallen within the startup_period and do not indicate that petitioners did not have profit objective while pursuing this activity the drought during tax_year sec_2002 to had inflated petitioners’ costs of feeding as many a sec_46 horses this court finds mr dennis’ testimony credible as to the duration of the drought and its devastating effects on petitioners’ horse breeding activity the court will not consider such losses arising from unforeseen or deleterious events as an indication that their activity was a hobby because such circumstances lie beyond petitioners’ control see sec_1_183-2 income_tax regs this factor then remains neutral taxpayers’ financial status other substantial sources of income or capital may indicate that a taxpayer does not engage in an activity for profit especially if personal or recreational elements are involved see sec_1_183-2 income_tax regs see also rozzano v commissioner tcmemo_2007_177 phillips v commissioner tcmemo_1997_128 tax benefits resulting from the activity do not compel a conclusion that a taxpayer engaged in an activity without a profit objective see engdahl v commissioner supra pincite mckeever v commissioner tcmemo_2000_288 instead a court should only take that fact into consideration see engdahl v commissioner supra pincite more importantly the inquiry should be focused upon whether petitioners have a genuine profit objective see id petitioners had limited income sources on the date they commenced their operation for the tax years at issue mr dennis did not have any employment other than the horse breeding activity although mr dennis did receive some government benefit income the insignificant dollar amount could not have offset the significant amount of his operation’s losses respondent argued that petitioners had other sources of income including the revenues from mrs dennis’ business their property and loans from her family mr dennis testified that he will not sell his property and respondent acknowledged this fact in his brief the land serves as the sole collateral for petitioners’ debt respondent also argued that petitioners received money from mrs dennis’ mother and sister the record indicated that petitioners borrowed money from mrs dennis’ sister who now has a lien on the land however the record does not indicate the amount of money provided by mrs dennis’ mother leaving the court unable to evaluate this source of funds the income derived from mrs dennis’ beauty salon remained the primary source of petitioners’ income during the years at issue petitioners could have applied losses from their horse breeding activity against the income from mrs dennis’ cosmetology business and thus realized tax benefits however overall petitioners struggled financially to sustain themselves the adjusted_gross_income of mrs dennis’ cosmetology business alone would not have been enough to pay their living costs along with the expenses of the horse breeding activity mrs dennis’ business had dollar_figure of adjusted_gross_income for tax_year dollar_figure for tax_year and dollar_figure for tax_year mr dennis reported losses of dollar_figure on his activity for tax_year dollar_figure for tax_year and dollar_figure for tax_year these figures indicate that the income from mrs dennis’ business could not have absorbed the losses mr dennis’ horse breeding activity incurred while paying petitioners’ living costs petitioners faced economic hardship as a result of those losses furthermore petitioners did not engage in this activity to create losses on paper these losses were actual depleting their available cash and savings depreciation accounted for only percent dollar_figure of the expenses of the horse breeding activity in the tax_year percent dollar_figure of the expenses in the tax_year and percent dollar_figure of the expenses in the tax_year these percentages indicate that most of petitioners’ horse breeding activity expenses were paid out of their own pockets therefore the income derived from mrs dennis’ cosmetology business is not indicative that the horse breeding activity lacked a profit objective this factor favors petitioners conclusion viewing the record as whole this court concludes that petitioners engaged in their horse breeding activity with a bona_fide profit objective within the meaning of sec_183 therefore petitioners can deduct the losses the parties have stipulated for the years at issue because petitioners may deduct their losses for the years at issue pursuant to sec_162 any issue of whether a penalty should be imposed under sec_6662 as a result of petitioners’ horse breeding activity for those years is moot decision will be entered under rule
